Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITO (JP 2012213278 A1, hereinafter ITO).

    PNG
    media_image1.png
    500
    419
    media_image1.png
    Greyscale

As per claims 1 and 10, ITO discloses a wireless charging device, comprising: 
a first transmitting coil (See 1, Item#13 and Par.12, disclose a first power transmitting coil); and 
a second transmitting coil (See Fig.1, Item#23 and Par.12, disclose a second power transmitting coil), the first transmitting coil and the second transmitting coil being in a layered distribution (See Fig.2, discloses the coils 13 and 23 are stacked on one another), the second transmitting coil being movable between a first position and a second position along a direction perpendicular to a central axis of the second transmitting coil (See Figs.1 and 2, disclose the coil in the opened position where the second coil is moved and a closed position where the coil is 

As per claims 2 and 11, ITO discloses the wireless charging device of claims 1 and 10 as discussed above, wherein the wireless charging device further comprises: a housing having a cavity, the cavity having an opening through which the second transmitting coil passes (See Fig.1, Item#21, discloses a second housing which slides inside the first transmission housing 11 as shown in Figs.1 and 2) , such that, when the second transmitting coil is located at the first position, the second transmitting coil is located outside the cavity (See Fig.1, Item#23), and when the second transmitting coil is located at the second position, the second transmitting coil is located in the cavity (See Fig.2, discloses the coil 23 is placed inside the cavity).



As per claims 4 and 13, ITO discloses the wireless charging device of claim 1, wherein the wireless charging device further comprises: a position detecting device configured to detect a position of the second transmitting coil, transmit a first signal when the second transmitting coil is located at the first position, and transmit a second signal when the second transmitting coil is located at the second position (See Fig.3, Items#17 and 27, and Par.12, disclose a magnet and a hall sensor attached to the second power transmission coil, also see Par.14, discloses the hall element is used to detect the open/closed state of the housing); and a control device configured to control both transmitting coils to be powered on in response to the first signal, and control one of the two transmitting coils to be powered on in response to the second signal (See Fig.3, Item#35 and Par.18, the control circuit receives the detection results from the hall sensor and the operation of the drive circuits 19 and 29 is controlled by the control circuit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITO.
As per claims 8 and 17, ITO discloses the wireless charging device of claims 4 and 13 as discussed above, wherein the position detecting device is a piezoelectric switch (See Fig.3, Items#17 and 27, and Par.12, disclose a magnet and a hall sensor attached to the second power transmission coil, also see Par.14, discloses the hall element is used to detect the open/closed state of the housing). Even though ITO does not disclose a piezoelectric switch, it would have 

As per claims 6-7 and 15-16, ITO discloses the wireless charging device as discussed above, however ITO does not disclose an alarm. However it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the invention to add an alarm to inform the user when the coil is in the extended position for the benefit of informing the user.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITO in view of HAN (CN205231777, hereinafter HAN) and in further view of 
As per claims 5 and 14, ITO discloses the wireless charging device of claims 4 and 13 as discussed above, however ITO does not disclose wherein the wireless charging device is configured to charge a terminal and the control device comprises: a power acquisition module configured to control, in response to the second signal, the first transmitting coil to be powered on and the second transmitting coil to be powered off, acquire a first charging power of the terminal, and control the first transmitting coil to be powered off and the second transmitting coil to be powered on and acquire a second charging power of the terminal; and a first processing module configured to compare the first charging power with the second charging power, control the first transmitting coil to remain powered off and the second transmitting coil to remain powered on when the first charging power is less than the second charging power, and control 
HAN discloses a charger comprising a plurality of coils wherein the wireless charging device is configured to charge a terminal and the control device comprises: a power acquisition module configured to control, in response to the second signal, the first transmitting coil to be powered on and the second transmitting coil to be powered off, acquire a first charging power of the terminal, and control the first transmitting coil to be powered off and the second transmitting coil to be powered on and acquire a second charging power of the terminal (See Par.22 discloses the coils in the transmitting array are energized one by one), and a first processing module configured to compare the first charging power with the second charging power, control the first transmitting coil to remain powered off and the second transmitting coil to remain powered on when the first charging power is less than the second charging power, and control the first transmitting coil to remain powered on and the second transmitting coil to remain powered off when the first charging power is greater than the second charging power (See Par.22, discloses . After the control circuit detects that the current is greater than a certain set value, it sends a control signal to the power module, and the power module stops in the detection mode The power supply is only for the transmitting coil that generates electromagnetic induction with the receiving coil of the device to be charged, and the power supply current is larger than the power supply current in the previous detection mode).
ITO and HAN are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by ITO with that of HAN by adding the detection mechanism for the benefit of only activating the coil after a device is detected for the .

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITO in  view of SHAO et al. (US 2016/0380467 A1, hereinafter SHAO).
As per claims 9 and 18, ITO discloses the wireless charging device of claims 4 and 13 as discussed above, however ITO does not disclose wherein the wireless charging device further comprises: a parameter detecting device configured to detect an operating parameter of the first transmitting coil or the second transmitting coil; and the control device further comprises: a second processing module configured to compare the operating parameter with a preset value, control the first transmitting coil to be powered off when the operating parameter of the first transmitting coil is less than the preset value, and control the second transmitting coil to be powered off when the operating parameter of the second transmitting coil is less than a preset value. 
SHAO discloses a wireless charger wherein the wireless charging device further comprises: a parameter detecting device configured to detect an operating parameter of the first transmitting coil or the second transmitting coil; and the control device further comprises: a second processing module configured to compare the operating parameter with a preset value, control the first transmitting coil to be powered off when the operating parameter of the first transmitting coil is less than the preset value, and control the second transmitting coil to be powered off when the operating parameter of the second transmitting coil is less than a preset value (See Pars.71-81, disclose an over-current, over-temperature, over-voltage detection and 
ITO and SHAO are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by ITO with that of SHAO by adding the protection circuit disclosed SHAO for the benefit of protecting the device against damage.

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/AHMED H OMAR/            Examiner, Art Unit 2859              

/EDWARD TSO/            Primary Examiner, Art Unit 2859